DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ reply to the January 8, 2021 Office Action, filed April 8, 2021, is acknowledged.  Applicants previously canceled claims 1-20.  Applicants amend claims 22-25.  
Claims 21-28 are pending in this application, and are under examination.
Any rejection of record in the previous office actions not addressed herein is withdrawn.  New grounds of rejection are presented herein that were not necessitated by applicant’s amendment of the claims since the office action mailed January 8, 2021.  Therefore, this action is not final.

Information Disclosure Statement
	The Information Disclosure Statement filed April 8, 2021 has been considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new rejection.
	The claims are drawn to a synthetic auxotroph comprising (a) an organism, with one or more mutated essential genes, said one or more mutated essential genes encoding post-translational ligand dependent essential gene products producing one or more genetically induced ligand dependent phenotypes; (b) wherein the presence of one or more specific ligands reverses said one or more genetically induced phenotypes through ligand-dependent, post-translational modulation and control of mutated essential gene product function.  Dependent claim 26 further requires that the "mutation comprises an N or C terminal fusion of a ligand-binding domain that confers post translational, ligand-dependent function to an essential gene product.”  Dependent claim 27 requires that the mutation comprises a post translationally, ligand-dependent intein domain that imposes a requirement of post-translational, ligand-dependent, intein splicing in order to functionalize the essential gene product.
 	The function of the post translational modulation of the essential gene products is tied to the ligand dependent phenotype set forth in the independent claim; however, no structure is specified for the function of post translational ligand dependent modulation. With regard to the auxotroph, the organism is defined solely by function.
 	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.  

The specification describes preparation of libraries using each of the three methods.  See Example 1.
The specification describes the random/targeted mutagenesis method for the pheS and dnaN genes, the N, C, insertional fusion method for tyrS and metG genes, and the intein splicing method for the adk gene.
 	Even if one accepts that the examples described in the specification meet the claim limitations of the rejected claims with regard to structure and function, the examples are only representative of synthetic auxotrophs with the specified mutated essential genes.  The results are not necessarily predictive of other synthetic auxotrophs that produce a genetically induced ligand dependent phenotype.  Thus, it is impossible for one to extrapolate from the examples described herein those synthetic auxotrophs that would necessarily meet the structural/functional characteristics of the rejected claims.
 	The prior art does not appear to offset the deficiencies of the instant specification in that it does not describe a set of synthetic auxotrophs that have mutated essential genes that have genetically induced ligand dependent phenotypes.  The post-filing art teaches that replacement of a ligand-binding domain of an allosteric transcription factor with a different ligand-binding domain can have unpredictable outcomes, because the substitution of domains often disrupts allosteric communication with the DNA-binding domain (Taylor et al., Nature Methods, Vol. 13, No. 2, pages 177-184, February 2016, published online December 21, 2015, including pages 1/3-3/3 of Online Methods; e.g., Abstract, and page 177, paragraph bridging columns).
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, clearly states "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117).  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is now is claimed." (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of synthetic auxotrophs having one or more mutations in essential genes, regardless of the complexity or simplicity of the method of construction, isolation, or identification. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of producing it.  The compound itself is required.  See Fiers v. Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18USPQ2d 1016.
 	Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention for claims 21-28.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

	Claims 22-28 depend from claim 21, and are therefore included in this rejection.  This rejection is maintained.
	At claim 24, lines 1-2, it is not clear how an organism comprises an E. coli strain.  It is suggested that “comprising” be changed to “is.”  This is a new rejection.
	At claim 25, line 2, it is not clear how an organism can comprise a biosafety strain.  It is suggested that “comprising” be changed to “is.”  This rejection is maintained.
Claim 26 recites the limitation "the mutation" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Does this refer to the mutated essential genes, or to some other mutation?  This is a new rejection.
Claim 27 recites the limitation "the mutation" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Does this refer to the mutated essential genes, or to some other mutation?  This is a new rejection.

Response to Amendments and Arguments
Regarding the maintained rejection of claim 21 under 35 U.S.C. § 112(b)/second paragraph, as set forth above, Applicants declined to change “comprises” to “is.”  Applicants assert that the meaning that the synthetic auxotroph “comprises” an organism is clear.
However, it is still deemed to be unclear how an auxotroph, synthetic or otherwise, can comprise an organism.  Further, Applicants own arguments state:  “[t]he common definition of an ‘auxotroph’ accepted by those skilled in the art is ‘a mutant organism (especially a bacterium or fungus) that requires a particular additional nutrient that the normal strain does not (emphasis added).”  This is exactly why the term “comprises” should be changed to “is.”  Applicants’ very arguments show that the 

Regarding the maintained rejection of claim 25 under 35 U.S.C. § 112(b)/second paragraph, as set forth above, Applicants declined to change “comprises” to “is.”  Applicants assert that the meaning that the organism “comprises” a biosafety strain is clear.  Applicants assert that they believe that the rejection is based on a belief that the sub-group “biosafety strain” is unassociated with or different from the modified organism.
Here, Applicants appear to misinterpret the rejection.  As with the rejection of claim 21 above, it is still deemed to be unclear how an organism can comprise a strain.  Again, Applicants own arguments state:  “’Biosafety strain’ is also a term that is defined by NIH.  This is an organism with an escape frequency of less than 1E-8.”  As above, this is exactly why the term “comprises” should be changed to “is.”  Applicants’ very arguments show that the organism IS a biosafety strain.  Use of the term “comprises” indicates that there can be some additional component to the organism other than the biosafety strain.  Therefore, unless Applicants can provide evidence that the claimed organism is a composition that includes something other than the biosafety strain, the claim is deemed to be unclear, and the rejection is maintained.
In addition, new rejections under 35 U.S.C. §§ 112(a)/first paragraph and 112(b)/second paragraph are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636